FOR RELEASE BroadVision Contact: Andrew Hub Investor Relations 650-331-1000 ir1@broadvision.com BroadVision Announces ProfitableThird Quarter 2008 Results REDWOOD CITY, CA. — October 22, 2008 — BroadVision, Inc. (OTCBB: BVSN), a global provider of strategic e-business solutions, today reported financial results for its third quarter ended September 30, 2008. Revenues for the third quarter were $8.2 million, compared with revenues of $8.0 million for the second quarter ended June 30, 2008 and $12.8 million for the comparable quarter of License revenue for the third quarter of 2008 was $2.1 million, compared with $2.4 million for the prior quarter and $5.3 million for the comparable quarter of 2007. The majority of the third quarter license revenue was generated from the
